Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 6: The prior art, taken alone or in combination, fails to teach that a center line of the filling port intersects a curved surface of the spiral portion of the structure in a tangent line direction; in combination with other claimed elements as set forth in claims 1 and 6.

The closest prior arts are Gao et al. (CN 101693239 A, hereinafter Gao, cited by applicant) and Deitz, Jr. et al. (US 2,190,828, hereinafter Deitz). Gao and Deitz teach a casting mold for molding a cast part by filling molten metal into an internal space in which a structure (Gao, Fig. 1 & 2, item 6 & Deitz, Fig. 2 & 3, item 39) is installed, the casting mold comprising: a molding wall portion (Gao, item 12 & Deitz, item 21) configured to form the internal space; and a filling port (Gao, item 14 & Deitz, items 30 and 31) configured to open at the molding wall portion, the filling port being configured to allow the molten metal to flow into the internal space, wherein the structure is a metal pipe having a spiral portion (Gao, Fig. 1 & 2, item 6 & Deitz, Fig. 2 & 3, item 39). Gao and Deitz additionally teach a method to fill the molten metal into the mold (abstracts).
However, Gao and Deitz do no teach or suggest that a center line of the filling port intersects a curved surface of the spiral portion of the structure in a tangent line direction.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4/14/2021